Citation Nr: 1015200	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  03-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bronchitis, to include 
as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to February 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purposes of such remand were to permit the AMC to afford the 
Veteran proper notice in concert with 38 U.S.C.A. § 5103 as 
to his reopened claim for service connection for bronchitis, 
to include as secondary to mustard gas exposure, and to 
permit the AMC to conduct verification efforts regarding the 
Veteran's claimed mustard gas exposure.  On remand, some of 
the AMC's obligations were delegated to the VA's Remand and 
Rating Development Team (RRDT) located at the RO in 
Huntington, West Virginia.  Following the AMC and RRDT's 
attempts to complete the requested actions, the case has 
since been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the AMC.  Please note 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran contends that the AMC failed to comply either 
fully or substantially with the directives contained within 
the Board's August 2008 remand, citing Dyment v. West, 13 
Vet. App. 141, 146-147 (1999), and Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (remand by the Board confers upon a 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order).  He asserts that 
the November 2008 notice pursuant to 38 U.S.C.A. § 5103(a) 
was inadequate, as it contained incorrect information as to 
his responsibility to obtain new and material evidence with 
which to reopen his claim for service connection for 
bronchitis, when in fact the Board had previously determined 
in the context of the instant appeal that new and material 
evidence had been received to reopen the previously denied 
claim therefor.  The Board concurs, noting that the 
referenced information may have hindered the Veteran's 
perception of the issue now under review and may have 
interfered with any attempt on his part to obtain supporting 
evidence.  Corrective action is thus indicated.  

The Veteran further indicates that the AMC failed to take the 
necessary steps to attempt to verify his in-service mustard 
gas exposure as the Board had directed in the August 2008 
remand.  On remand, the record reflects that the Veteran had 
telephone contact with a VA employee in early November 2008 
in follow-up to the Board's remand.  At that time, he advised 
that he was exposed to mustard gas when training troops at 
Fort Campbell, when he was repeatedly exposed to that toxic 
gas.  He further reported that pertinent medical evidence 
could be obtained from the VA Medical Center in Nashville and 
that he would be completing an authorization to permit VA to 
obtain pertinent records from his private treating physician, 
Dr. Osborne.  No authorization was thereafter received by VA, 
but inasmuch as this matter must be returned to the AMC for 
corrective actions, it is deemed reasonable to request that 
the AMC assist the Veteran in obtaining Dr. Osborne's 
treatment records for review.  

Additional VA treatment records were obtained and added to 
the file in January 2009, following which the RRDT contacted 
the Defense Manpower Data Center and the U.S. Army Chemical 
and Biological Defense Agency for input as to the Veteran's 
mustard gas exposure in service.  The Manpower Data Center 
replied that it had no information that the Veteran continued 
to be on active duty and referred the RRDT to other sources 
for historical information; there is no indication that any 
other source than that noted above was then ever contacted.  
The U.S. Army in its February 2009 reply indicated that it 
needed additional information from the Veteran as to the 
description of the event he believed exposed him to mustard 
agent and that since he was claiming exposure in a training 
class, it may be able to provide the requirements of that 
exercise.  In response, the RRDT wrote to the Veteran later 
in February 2009 and asked him to specify the date, location, 
type of chemical, unit of assignment, and type of training 
exercises, to which no reply was received by VA and the case 
was thereafter returned to the Board, following issuance of a 
supplemental statement of the case.  

As for the question of whether the RRDT/AMC complied with the 
terms of the remand request to verify the Veteran's mustard 
gas exposure, the Board finds that sufficient research has 
not to date been undertaken and that, given the nature of the 
verifying information previously provided by the Veteran as 
to the facts and circumstances of his inservice mustard gas 
exposure, the February 2009 request requiring further input 
was duplicative and overly burdensome.  Notice is taken that 
the Veteran has repeatedly indicated for some time that his 
mustard gas exposure had occurred at Fort Campbell, Kentucky, 
in or about 1951 when he was trained and training others in 
the use of mustard gas.  In fact, in January 1999, the 
Veteran submitted a Certificate of Training from the 
Department of the Army, showing that he had completed a 
course in United Chemical Defense School at Fort Campbell and 
was qualified to perform the Unit Chemical Defense Duties.  
That certificate further indicated that the Veteran received 
eleven hours of instruction in chemical agents and eleven 
hours of training in biological warfare.  Also submitted was 
an August 1969 letter of commendation, received prior to his 
military retirement, which pertained to his performance of 
duty as the NCOIC of the Plans and Operations Divisions.  On 
the basis of the foregoing, corrective actions by the 
AMC/RRDT to verify the Veteran's mustard gas exposure, to 
include further contact with the organizations cited by the 
Defense Manpower Data Center and with the U.S. Army Chemical 
and Biological Defense Agency and its Research, Development, 
and Engineering Command, is needed.  Remand to effectuate 
these further verification efforts is required.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure compliance with the VA's 
duties to notify and assist the Veteran, 
set out in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009), as 
to the issue remaining on appeal 
involving entitlement to service 
connection for bronchitis, to include as 
due to mustard gas exposure.  
Clarification should be provided to the 
Veteran that the Board previously 
determined that new and material evidence 
had been received to reopen his 
previously denied claim, the claim was 
reponed, and that the question is now 
whether his bronchitis originated in 
service or is otherwise related to an in-
service event, inclusive of mustard gas 
exposure.  

The Veteran should be notified in writing 
of what information and evidence are 
needed to substantiate his claim for 
service connection for bronchitis.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  

2.  After obtaining authorization from 
the Veteran, obtain for inclusion in the 
claims folder all pertinent records from 
his private treating physician, T. 
Osborne, M.D.

3.  Ensure compliance with the revised 
provisions of M21-1, Part III, Para. 
5.18, concerning development of mustard 
gas claims, including transfer of the 
file for centralized processing to the 
Muskogee VA Regional Office, if 
appropriate.  As part of such compliance, 
contact those sources previously noted by 
the Defense Manpower Data Center and the 
U.S. Army Chemical and Biological Defense 
Agency and its Research, Development, and 
Engineering Command, based on the 
background data previously provided by 
the Veteran and as briefly herein 
summarized.  Any action taken with this 
remand must be processed expeditiously as 
the Veteran's claim has been granted 
Advanced on the Docket status by the 
Board.

4.  Following the completion of any 
additional development found to be 
necessary by the AMC, to include as 
deemed appropriate obtaining a medical 
opinion as to nexus, readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, and 
should be given an opportunity to respond 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



